Citation Nr: 1613777	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's August 21, 2008 communication constituted a valid notice of disagreement on the issue of fugitive felon status.


REPRESENTATION

Veteran represented by:	Daniel Nagin, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A review of the procedural history of the appeal reveals the following.  In October 2007, VA received notification that the Veteran had an outstanding warrant for his arrest.  In December 2007, VA notified the Veteran that his pension benefits would be terminated, effective November 13, 2003, due to his status as a fugitive felon.  After receiving no response, the Board notified the Veteran in August 2008 that his benefits had been terminated.  Thereafter, the Veteran submitted correspondence, dated August 21, 2008, indicating that his outstanding warrant had been recalled and requesting that his benefits be reinstated.  The RO apparently did not accept this statement as a notice of disagreement, as a Statement of the Case was never issued as to the issue of fugitive felon status.

In June 2013, the Veteran submitted a letter, through his attorney, arguing that the August 21, 2008 correspondence constituted a valid notice of disagreement and requesting that VA "issue a Statement of the Case addressing the determination that [the Veteran] was a fugitive felon."  The RO denied the Veteran's request, and he subsequently perfected an appeal.  In light of the above, the Board has recharacterized the issue on appeal, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing on his April 2014 VA Form 9, which was submitted in response to the February 2014 Statement of the Case continuing the denial of his claim.  In December 2015, his attorney clarified that the Veteran wanted a videoconference hearing.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding this claim, his request will be granted and a videoconference hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing in accordance with this request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

